             Case: 1:17-md-02804-DAP Doc #: 1136 Filed: 11/19/18 1 of 2. PageID #: 28333
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                           PqtvjgtpDistrict
                                                       __________  Fkuvtkevofqh__________
                                                                                Qjkq
      In re: National Prescription Opiate Litigation
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:17-MD-2804
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                                  Plante Moran
To:
                                               1111 Superior Ave., Suite 1250, Cleveland OH 44114
                                                       (Name of person to whom this subpoena is directed)

    " Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
            See attached duces tecum


 Place: Ulmer & Berne LLP                                                               Date and Time:
          1660 W. 2nd St., #1100
                                                                                                            12/17/2018 10:00 am
          Cleveland, OH 44113

     " Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        11/15/2018

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                   /s/ Michael N. Ungar
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)   McKesson Corp.
                                                                        , who issues or requests this subpoena, are:
Michael N. Ungar, 1660 W. 2nd St., #1100 Cleveland, OH 44113, mungar@ulmer.com, (216) 583-7000

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case: 1:17-md-02804-DAP Doc #: 1136 Filed: 11/19/18 2 of 2. PageID #: 28334
